Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 recites a computer-implemented functional claim limitation, as recited in line 1, “computer program.” As set forth in MPEP 2161.01, “when examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” There is no sufficient written description in the specification that details the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function. From MPEP 2161.01, simply restating the function recited in the claim is not necessarily sufficient. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail.
Claim1 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim 1 last sentence, “predetermined neighborhood” recited in, “area of the working plane.” it is not clear if implying additional structure. It is not clear what the claims is referring to by “neighbor“. For the purpose of substantive examination, “area of the working plane”, will be examined as “working surroundings.”  
Claim 1 line 15, “means of” recited in, “means of a deformable controlled surface reflecting” it is not clear if implying additional structure. It is not clear if the claims is only referring to a specific part of the deformed controlled surface reflecting element, or how “by means of” is supposed to be interpreted.
Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a working plane" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of substantive examination, “a working plane”, will be examined as “the at least one working plane.”
Claim 1 recites the limitation "a predetermined transverse power distribution" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. The limitation is already recited in the preamble. For the purpose of substantive examination, “transverse power distribution”, will be examined as “transverse power distribution” from the preamble. Claims 3-7, 9 and 13 also recite “a predetermined transverse power distribution”.  

Claim 1 recites the limitation "the arrangement of said reflection areas" in lines 18-1.  There is insufficient antecedent basis for this limitation in the claim. The limitation is already recited in the preamble as “a plurality of independently moveable reflection areas. Initially the limitation is not claimed as an arrangement. For the later limitation the claim is not written as a plurality. This limitation is also situated in the last paragraph of claim 1. For the purpose of substantive examination, “the arrangement of said reflection areas”, will be examined as “a plurality of independently moveable reflection areas.” 
Claims 1, 19, and 20 recites the limitation "a function of the area of the current working plane" in line 20 in claim1, line 24 in claim 19, and lines 11-12 in claim 20.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what is meant by a “function of the area.” It is not clear what is included in the limitations of “a function” or how the power distribution is derived. For the purpose of substantive examination, “a function of the area of the current working plane”, will be examined as “determined controls of the working plane.” 
Claim 2 and claim 12 recites the limitation "performed by reference to a predetermined control pattern or program" in lines 1-20.  There is insufficient antecedent basis for this limitation in the claim. The limitation is does not clearly state the meaning of, “performed by reference.” For the purpose of substantive examination, “performed by reference to a predetermined control pattern or program”, will be examined as “known patterns and criteria’s.” 
Claims 3-7, 9 and 13 recites the limitation "comprising the step of controlling".  There is insufficient antecedent basis for this limitation in the claim. The limitation seems to be written backwards. For the purpose of substantive examination, “comprising the step of controlling”, will be examined as “where in the step of controlling the arrangement comprises.” Claims 3-7, 9 and 13, “the step” seems to refer to the ‘idea’ of a steps and not the actual steps in the method itself. Also, Claims 3-7, 9 and 13 recites, “an area of at least one working plane”. This limitation is already recited in claim 1, and should be, “the area of the at least one working plane”. If specific area is chosen, claim 1 needs to claim a plurality of areas within each working plane referring to as, “where in one of the areas of the at least one working plane.”
Claims 8 and 10 recites, “depending on the local direction of the working path.” There is insufficient antecedent basis for this limitation in the claim. The limitation of the working path is unknown. For the purpose of substantive examination, “depending on the local direction of the working path”, will be examined as “predetermined direction.”
Claim 11 recites, “a predetermined working path.”  There is insufficient antecedent basis for this limitation in the claim. A working path is already recited in claim 1. For the purpose of substantive examination, “a predetermined working path”, will be examined as determined in claim 1.
Claim 11 recites, “the automatic adjustment of the position optical axis”. There is insufficient antecedent basis for this limitation in the claim. This does not seem to be recited in claim 1. There seems to be a limitation of combining multiple steps from claim 1. It is not clear if the optical axis propagation is included in the automatic step. For the purpose of substantive examination, “the automatic adjustment of the position optical axis”, will be examined as “predetermined positioning.” 
Claim 17 is repetitive from claimed in claim 1 except for the last line…An antecedent basis rejection for claim 17.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 9463529 B2) in view of Yasui et al (US4942588). Claims 1, and 6-9 are rejected in further view of Bea (US 2010/0206857 A1).

 Regarding claim 1 Miyamoto teaches a method of laser processing of a metallic material. Miyamoto states, “The machining object W is, for example, a member predominantly made of metal. The machining object W is laser-machined in a state of being fixed to the platform (not shown) that can move in a plane vertical to the irradiation direction of the laser light L.”(US 9,463,529 B2 Miyamoto, Page 7, Column 3, Lines 42-46). Miyamoto teaches about laser cutting, drilling or welding of said material. Miyamoto states, “The machining condition is, for example, a laser output value of the laser light L used when machining is started (piercing) and during machining (cutting),” (US 9,463,529 B2 Miyamoto, Page 8, Column 5, Lines 2-5), by means of a focused laser beam having a predetermined transverse power distribution at least one working plane of the metallic material, the method comprising the steps of: 
Regarding claim 1, providing a laser beam emitting source (line 5), Miyamoto teaches, “The laser machining apparatus includes a transmission fiber that transmits laser light emitted from a laser oscillator through the fiber,” (US 9,463,529 B2 Miyamoto, Page 1, Abstract, first sentence); 
Regarding claim 1, leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged in proximity of said metallic material, Miyamoto teaches, “The laser machining apparatus includes a transmission fiber that transmits laser light emitted from a laser oscillator through the fiber, a machining head that emits the laser light, which is sent from the transmission fiber, vertically to a main Surface of a machining object” (US 9,463,529 B2 Miyamoto, Page 1, Abstract, first paragraph); 
Regarding claim 1, conducting said focused laser beam along a working path on the metallic material comprising a succession of working areas, Miyamoto teaches, “The machining object W is, for example, a member predominantly made of metal.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 42-43). “The machining object W is laser-machined in a state of being fixed to the platform.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 43-44). Miyamoto teaches about conducting said focused laser beam along a working path on the metallic material.
Regarding claim 1, delivering a flow of assist gas towards said area of the working plane of the metallic material along an axis of the assist gas flow, Miyamoto teaches “The control device 1 in the present embodiment determines whether the material and the plate thickness of the machining object W are those of a desired machining object (machining object corresponding to the machining condition (for example, laser output, frequency, duty, type of machining gas, pressure Sure of machining gas, focal position, and nozzle gap) on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 32-39);
Regarding claim 1, detecting the current position and/or the direction of the current translation of the axis of the assist gas flow, Miyamoto teaches “The control device 1 in the present embodiment determines whether the material and the plate thickness of the machining object W are those of a desired machining object (machining object corresponding to the machining condition (for example, laser output, frequency, duty, type of machining gas, pressure Sure of machining gas, focal position, and nozzle gap) on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 32-39);
Regarding claim 1, automatically controlling the transverse power distribution of the laser beam as a function of the detected current position and/or the detected current translation direction of the axis of the assist gas flow by controlling the arrangement of said reflection areas to establish said predetermined transverse power distribution of the beam in an area of the working plane on the metallic material comprised in a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of said flow, Miyamoto teaches, “In other words, the control device 1 determines whether the machining condition is correct on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 39-41). And, “As a result, the reflected light monitoring unit 10 can obtain a large amount of signal of the reflected light Re.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 63-65).
Regarding claim 1, Miyamoto does not teach about collimating the laser beam along an optical axis of propagation incident on the metallic material. Yasui teaches about collimating the laser and states, “The above embodiment has been described by taking as an example a confocal unstable type optical resonator which employs the concave and convex spherical mirrors as the pair of reflectors 1' and 2' and which emits a collimated beam 5'.” (US4942588 Yasui et al, page 17, column 10, line 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to collimating the laser beam along an optical axis of propagation incident on the metallic material, to produce a high quality beam having an adjusted contour without lowering the efficiency of the laser output.” As suggested in Column 4, Lines 8-11 of Yasui.
Regarding claim 1, Miyamoto does not teach about focusing said collimated laser beam in an area of a working plane of said metallic material. Yasui teaches about collimated laser beam and sates, “whereupon it is externally derived as the collimated laser beam” (US4942588 Yasui et al, page 14, column 3, line 67-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to collimating the laser beam along an optical axis of propagation incident on the metallic material, to produce a high quality beam having an adjusted contour without lowering the efficiency of the laser output.” As suggested in Column 4, Lines 8-11 of Yasui.
 Regarding claim 1, Miyamoto does not teach about shaping the laser beam, wherein shaping the laser beam comprises: reflecting said collimated beam by means of a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas. Yasui teaches about shaping the laser beam and states, “The above embodiment has been described by taking as an example a confocal unstable type optical resonator which employs the concave and convex spherical mirrors as the pair of reflectors 1' and 2' and which emits a collimated beam 5'.” (US4942588 Yasui et al, page 17, column 10, line 1-5); Also, Yasui demonstrates a continuous curvature in figure 6 (US4942588 Yasui et al, page 4, figure 6a and 6b)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to teach about shaping the laser beam, for the motivation of for returning the beam along the same optical path as the incident beam, as suggested in column 10, line 9-11 of Yasui. 
Regarding claim 1, Miyamoto does not teach about controlling the arrangement of said reflection areas to establish a predetermined transverse power distribution of the beam at at least one working plane of the metallic material as a function of the area of the current working plane and/or the current direction of the working path on the metallic material. Bea teaches about controlling the power density/intensity distribution at different levels and states, “In some implementations the laser beam is trans formed by the optical element into a laser beam having an annular intensity distribution in a plane that is perpendicular to the propagation direction. For example, the transformed laser beam can have an annular intensity distribution with a circular minimum or a Zero intensity at the center of the plane that is perpendicular to the propagation direction.” (US 20100206857A1 Bea, page 2, paragraph 25, lines 1-7);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Bea to teach about controlling the arrangements, for the motivation of be for producing the desired power distribution, as suggested in paragraph 25 of Bea. 
Regarding claim 1, Miyamoto does not teach about translating the axis of the assist gas flow relatively to a predetermined working path on the metallic material. Yasui teaches about translating the axis of gas flow and states, “arrows indicate the flow directions of the gas” (US4942588 Yasui et al, page 13, column 1, lines 26-27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to teach about translating the axis of the assist gas flow, for the motivation of controlling the gas direction, as suggested in column 1, line 26-27 of Yasui. 
Regarding claim 2, Miyamoto does not teach about the method according to 1, wherein the automatic control of the transverse power distribution of the laser beam as a function of the current position and/or of the detected current translation direction of the axis of the assist gas flow is performed by reference to a predetermined control pattern or program. Yasui teaches about automatic controls and states, “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction)” (US4942588 Yasui et al, page 13, column 2, line 46-50). Bea teaches about controlling the power density/intensity distribution at different levels and states, “In some implementations the laser beam is trans formed by the optical element into a laser beam having an annular intensity distribution in a plane that is perpendicular to the propagation direction. For example, the transformed laser beam can have an annular intensity distribution with a circular minimum or a Zero intensity at the center of the plane that is perpendicular to the propagation direction.” (US 20100206857A1 Bea, page 2, paragraph 25, lines 1-7);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui and Bea to teach automatic control of the transverse power distribution, for the motivation of controlling the intensity, as suggested in column 2, line 46-50 of Yasui, and paragraph 25 of Bea. 
Regarding Claim 3, Miyamoto does not teach about the method according to claim 1, comprising the step of controlling the arrangement of said reflection areas to establish a transverse power distribution of the beam in an area of at least one working plane on the metallic material having a Gaussian form with a predetermined diameter. Yasui teaches about controlling of the arrangement and states, “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction)” (US4942588 Yasui et al, page 13, column 2, line 46-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to teach controlling of the arrangements, for the motivation of controlling the intensity, as suggested in column 2, line 46-50 of Yasui. 
Regarding claim 4, Miyamoto does not teach about the method according to claim 1, comprising the step of controlling the arrangement of said reflection areas to establish a transverse power distribution of the beam in an area of at least one working plane on the metallic material having an annular shape. Yasui does teach about controlling of arrangements and states, “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction)” (US4942588 Yasui et al, page 13, column 2, line 46-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to teach controlling of the arrangements, for the motivation of controlling the intensity, as suggested in column 2, line 46-50 of Yasui. 
Regarding claim 6, Miyamoto does not teach about the method according to claim 1, comprising the step of controlling the arrangement of said reflection areas to establish a transverse power distribution of the beam in an area of at least one working plane on the metallic material including a Gaussian distribution with a predetermined diameter and an annular distribution externally concentric to the Gaussian distribution. Bae does teach about Gaussian distribution with predetermined diameter and states, “laser beam having an annular intensity distribution in a plane” (US 2010/0206857 A1 Bea, Page 1, Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Bae to have a Gaussian distribution with a predetermined diameter, for the motivation for producing the desired intensity distribution based on the desired application or intended use.
Regarding claim 7, Miyamoto does not teach about the method according to claim 1, comprising the step of controlling the arrangement of said reflection areas to establish a transverse power distribution of the beam in an area of at least one working plane on the metallic material including a Gaussian distribution with a predetermined diameter and a semi-annular distribution externally concentric to the Gaussian distribution. Bae does teach about Gaussian distribution and semi-annular distribution and states, “The annular structure can also be an ellipse, or a quasi-annular structure” (US 2010/0206857 A1 Bea, Page 3, paragraph 31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Bae to have a Gaussian distribution with a predetermined diameter of semi-annular distribution, for the motivation for producing the desired intensity distribution based on the desired application or intended use. 
Regarding claim 8, Miyamoto does not teach about the method according to claim 7, comprising the orientation of the axis of symmetry of said transverse power distribution of the beam including a Gaussian distribution with a predetermined diameter and a semi-annular distribution externally concentric to the Gaussian distribution in the area of the working plane, depending on the local direction of the working path. Bae does teach about Gaussian distribution and semi-annular distribution and states, “The annular structure can also be an ellipse, or a quasi-annular structure” (US 2010/0206857 A1 Bea, Page 3, paragraph 31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Bae to have a Gaussian distribution with a predetermined diameter of semi-annular distribution, for the motivation for producing the desired intensity distribution based on the desired application or intended use. 
Claims 5, and 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 9463529 B2) in view of Yasui et al (US4942588), further in view of Flemming (EP 1918062 A1), and further in view of Bea (US 2010/0206857 A1).
Regarding claim 5, Miyamoto does not teach about the method according to claim 1, comprising the step of controlling the arrangement of said reflection areas to establish a transverse power distribution of the beam in an area of at least one working plane on the metallic material having a flat profile shape with a predetermined diameter. Flemming does teach about working plane having a flat profile shape and states, “The cross-section of the melt ejection beam 6 may have a round shape, such as circular or elliptical, or an essentially quadrilateral shape, such as square, rectangular or trapezoidal.” (EP 1918062 A1 Flemming, Page 8, paragraph 81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Flemming to have a flat profile, for the motivation of having a shaped profile on work piece resulting in circular, elliptical quadrilateral, square, rectangular, and trapezoidal shapes, as suggested in paragraph 81 of Flemming. 
Regarding claim 9, Miyamoto does not teach about the method according to claim 1, comprising the step of controlling the arrangement of said reflection areas in order to establish a transverse power distribution of the beam in an area of at least one working plane on the metallic material having a Gaussian form with an elliptical section. Flemming does teach about Gaussian distribution and elliptical distribution and states, “The cross-section of the melt ejection beam 6 may have a round shape, such as circular or elliptical” (EP 1918062 A1 Flemming, Page 8, paragraph 81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Flemming to have a Gaussian distribution with a predetermined diameter of elliptical distribution, for the motivation for producing the desired intensity distribution based on the desired application or intended use.
Regarding Claim 10, Miyamoto does not teach about the method according to claim 9, comprising the orientation of the axis of symmetry of said transverse power distribution of the beam having a Gaussian form with an elliptical section in the area of the working plane, depending on the local direction of the working path. Flemming does teach about Gaussian distribution and elliptical distribution and states, “The cross-section of the melt ejection beam 6 may have a round shape, such as circular or elliptical” (EP 1918062 A1 Flemming, Page 8, paragraph 81).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Flemming to have a Gaussian distribution with a predetermined diameter of elliptical distribution, for the motivation for producing the desired intensity distribution based on the desired application or intended use.
Regarding Claim 11, the method according to claim I, comprising the relative translation of the axis of the assist gas flow along a predetermined working path on the metallic material, the detection of the current position and/or the detection of the current direction of translation of the axis of the assist gas flow, and the automatic adjustment of the position optical axis of propagation of the laser beam as a function of the detected current position and/or the detected current direction of translation of the axis of the assist gas flow. Miyamoto teaches, “Moreover, in the present embodiment, it is determined on the basis of the machining condition whether the correct machining object W is set, however, the machining condition may be automatically selected on the basis of the reflected light intensity or the piercing time when the piercing is performed.” (US 9,463,529 B2 Miyamoto, Page 10, column 10, lines 31-36).
Regarding claim 12, the method according to claim 11, wherein the automatic adjustment of the position of the optical axis of propagation of the laser beam as a function of the detected current position and/or the detected current direction of translation of the axis of the assist gas flow is performed by reference to a predetermined adjustment pattern or program. Miyamoto teaches, “Moreover, in the present embodiment, it is determined on the basis of the machining condition whether the correct machining object W is set, however, the machining condition may be automatically selected on the basis of the reflected light intensity or the piercing time when the piercing is performed.” (US 9,463,529 B2 Miyamoto, Page 10, column 10, lines 31-36).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 9463529 B2) in view of Yasui et al (US4942588), and further in view of Flemming (EP 1918062 A1), and Bea (US 2010/0206857 A1).
Regarding claim 13, Miyamoto does not teach about the method according to claim 12, comprising the step of controlling the arrangement of said areas of reflection to establish an overall transverse power distribution of the beam in an area of at least one working plane on the metallic material corresponding to a TEM10 transverse electromagnetic mode, including a combination of two Gaussian distributions with a predetermined diameter transversely aligned with respect to the direction of the working path. Yasui teaches about controller of the transverse power on working plane and states, “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction) limited to a Gaussian form (a normal distribution form).” (US4942588 Yasui et al, page 13, column 2, line 46-51). Flemming does teach about working plane having a flat profile shape and states, “The cross-section of the melt ejection beam 6 may have a round shape, such as circular or elliptical, or an essentially quadrilateral shape, such as square, rectangular or trapezoidal.” (EP 1918062 A1 Flemming, Page 8, paragraph 81). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to have a controller of the transverse power on working plane, for the motivation of the intensity distribution of the laser beam in the radial direction, as suggested in column 2, line 46-51 of Yasui. Also, Flemming to have a flat profile, for the motivation of having a shaped profile on work piece resulting in circular, elliptical quadrilateral, square, rectangular, and trapezoidal shapes, as suggested in paragraph 81 of Flemming. Combing Yasui and Flemming teaches the method steps of controlling the arrangement of said areas of reflection to establish an overall transverse power distribution of the beam in an area of at least one working plane on the metallic material corresponding to a transverse electromagnetic mode, including predetermined diameter transversely aligned with respect to the direction of the working path.
Regarding claim 13, Miyamoto does not teach about the wherein the relative position of the optical propagation axis and the focusing plan of said two Gaussian distributions varies cyclically over time depending on the local direction of the working path according to a law which includes the combination of the following movements. Flemming teaches about Gaussian distributions with varies cylindrical, and states “The cross-section of the melt ejection beam 6 may have a round shape, such as circular or elliptical” (EP 1918062 A1 Flemming, Page 8, paragraph 81):
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Flemming to have a Gaussian distribution with a predetermined diameter of elliptical distribution, for the motivation for producing the desired intensity distribution based on the desired application or intended use.
Regarding claim 13, Miyamoto does not teach about the advancement of the barycenter of the overall power distribution along the local direction of the working path. Yasui does teach about the direction of the working path, and states “The curve 5 shown in FIG. 6(b) illustrates the sectional profile of the intensity distribution of the derived laser beam.” (US4942588 Yasui et al, page 13, column 2, line 53-55); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to have a power distribution for the direction of the working path, for the motivation of having intensity for the distributed plane, as suggested in column 2, line 53-55 of Yasui.
Regarding claim 13, Miyamoto does not teach when projected onto a horizontal plan, movement of the optical axis of each of said two Gaussian distributions according to an elliptical revolving trajectory around a respective predetermined time revolution geometric barycenter. Yasui does teach about elliptical trajectory, and states “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction) limited to a Gaussian form (a normal distribution form).” (US4942588 Yasui et al, page 13, column 2, line 46-51), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to have elliptical trajectory, for the motivation of having intensity distribution of the laser beam in the radial direction, as suggested in column 2, line 46-51 of Yasui.
Regarding claim 13, Miyamoto does not teach about respectively clockwise at the right of the barycenter of the overall power distribution with respect to the progressing direction of working, and counter-clockwise at the left of the barycenter of the overall power distribution with respect to the progressing direction of working. Yasui does teach about the direction of the working path and states, “the curve 5 shown in FIG. 6(b) illustrates the sectional profile of the intensity distribution of the derived laser beam.” (US4942588 Yasui et al, page 13, column 2, line 53-55); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to have a power distribution for the direction of the working path, for the motivation of having intensity for the distributed plane, as suggested in column 2, line 53-55 of Yasui.
Regarding claim 13, Miyamoto does not teach during the time revolution movement around the respective predetermined barycenter, varying the location of the focusing plane of each of said two Gaussian distributions along the respective optical axis of propagation. Yasui does teach about movement around the respective predetermined barycenter and states, “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction) limited to a Gaussian form (a normal distribution form).” (US4942588 Yasui et al, page 13, column 2, line 46-51).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to movement around the respective predetermined barycenter, for the motivation of having intensity distribution of the laser beam in the radial direction, as suggested in column 2, line 46-51 of Yasui.
Regarding claim 13, Miyamoto does not teach with retrograde evolution along a parallelogram trajectory in projection on a sagittal plan. Yasui does teach about a projection on a sagittal plan and states, “Light reciprocating between the reflectors 1' and 2' is amplified by the laser medium 3' and is gradually shifted from the axis of the resonator and is externally derived as the laser beam 5'.” (US4942588 Yasui et al, page 17, column 9, line 45-48); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to project on a sagittal plan, for the motivation of having intensity distribution of the laser beam in the radial direction, as suggested in column 2, line 46-48 of Yasui.
Regarding claim 13, Miyamoto does not teach progressing of the barycenters of revolution of the optical axis of each of said two Gaussian distributions along directions which are parallel to the direction of movement of the barycenter of the overall power distribution. Yasui does teach about parallel direction movement and states, “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction) limited to a Gaussian form (a normal distribution form).” (US4942588 Yasui et al, page 13, column 2, line 46-51).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to have movement parallel to the respective predetermined barycenter, for the motivation of having intensity distribution of the laser beam in the radial direction, as suggested in column 2, line 46-51 of Yasui.
Regarding claim 13, Miyamoto does not teach about respectively to the right and to the left thereof. Yasui does teach about the movement and states, “Light reciprocating between the reflectors 1' and 2' is amplified by the laser medium 3' and is gradually shifted from the axis of the resonator and is externally derived as the laser beam 5'.” (US4942588 Yasui et al, page 17, column 9, line 45-48).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to have movement from left and right, for the motivation of having intensity movement on the axis, as suggested in column 9, line 45-48).
Regarding claim 15, Miyamoto does not teach about the method according to claim 1, wherein controlling the arrangement of said reflection areas of the controlled surface reflecting element comprises controlling a combination of moves of said areas with respect to a reflecting reference flat surface. Yasui states, “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction)” (US4942588 Yasui et al, page 13, column 2, line 46-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to controlling the arrangement, for the motivation controlled surface reflecting element comprises controlling a combination of moves, as suggested in column 2, line 46-50).
Regarding claim 16, from the method according to claim 15, Miyamoto does teach about wherein controlling a combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling the translation movement of said areas along the optical axis of the reflecting element and/or the rotation of said areas to obtain an inclination with respect to the optical axis of the reflecting element. Yasui states, “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction)” (US4942588 Yasui et al, page 13, column 2, line 46-50). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to controlling the arrangement, for the motivation controlled surface reflecting element comprises controlling a combination of moves, as suggested in column 2, line 46-50).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 9463529 B2) in view of Heinz (US4202605), further in view of Yasui et al (US4942588), and further in view of Bea (US 2010/0206857 A1).
Regarding claim 17, Miyamoto does not teach about the method according claim 1, comprising providing a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas by means of a corresponding plurality of movement modules which include a central area and a plurality of ranks of circular crown sectors concentric to said central area. Heinz does teach about plurality of central area and states, “Accordingly, the active segmented mirror of the present invention comprises a plurality of hexogonal mirror elements. Each element is connected to an independent piezo ceramic actuator assembly providing dynamic positioning through tip, tilt and in-plane translation of the mirror surface.” (US4202605 Heinz, page 5, column 2, line 17-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Heinz to have providing a deformable controlled surface reflecting element, for the motivation of having making both static and dynamic three-dimensional wavefront corrections, as suggested in column 2, lines 27-28.
Regarding claim 18, Miyamoto does not teach about the method according to claim 17, wherein said ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number of 8 for each rank, and the height of circular crown sectors is increasing from the first to the third rank and from the fourth to the sixth rank in the radial direction towards the outside of the reflecting element, the height of circular crown sectors of the fourth rank being intermediate between the height of the circular crown sectors of the first and second rank. Yasui does teach about radial direction towards the outside of the reflection element and states, “FIG. 6(b) is a diagram showing the intensity distribution of the emergent laser beam in the radial direction.” (US4942588 Yasui et al, page 13, column 2, line 28-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to have plurality direction towards the outside, for the motivation enhancing on the efficiency of a laser device, as suggested in column 1, lines 7-8.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 9463529 B2) in view of Yasui et al (US4942588).
Regarding Claim 19, Miyamoto does teach about a machine for laser processing of a metallic material, in particular for laser cutting, drilling or welding of said material, by means of a focused laser beam having a predetermined transverse power distribution at at least one working plane of the metallic material, comprising. Miyamoto states, “The machining object W is, for example, a member predominantly made of metal. The machining object W is laser-machined in a state of being fixed to the platform (not shown) that can move in a plane vertical to the irradiation direction of the laser light L.”(US 9,463,529 B2 Miyamoto, Page 7, Column 3, Lines 42-46): 
Regarding claim 19, Miyamoto does teach about a laser beam emitting source. Miyamoto states, “The laser machining apparatus includes a transmission fiber that transmits laser light emitted from a laser oscillator through the fiber,” (US 9,463,529 B2 Miyamoto, Page 1, Abstract, first sentence); 
Regarding claim 19, Miyamoto does teach about a means for leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged in proximity of said metallic material. Miyamoto states, “The laser machining apparatus includes a transmission fiber that transmits laser light emitted from a laser oscillator through the fiber, a machining head that emits the laser light, which is sent from the transmission fiber, vertically to a main Surface of a machining object” (US 9,463,529 B2 Miyamoto, Page 1, Abstract, first paragraph).
Regarding claim 19, Miyamoto does teach about optical means for focusing said collimated laser beam in an area of a working plane of said metallic material. Miyamoto states, “The machining object W is, for example, a member predominantly made of metal.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 42-43). 
Regarding claim 19, Miyamoto does teach about wherein at least said focusing optical means of said collimated laser beam are carried by said working head at a controlled distance from said metallic material. Miyamoto states, “The laser machining apparatus includes a transmission fiber that transmits laser light emitted from a laser oscillator through the fiber, a machining head that emits the laser light, which is sent from the transmission fiber, vertically to a main Surface of a machining object” (US 9,463,529 B2 Miyamoto, Page 1, Abstract, first paragraph).
Regarding claim 19, Miyamoto does teach about means for adjusting the mutual position between said working head and said metallic material, adapted to conduct said focused laser beam along a working path on the metallic material comprising a succession of working areas. Miyamoto states, “a control device that controls the laser oscillator and the machining head” (US 9,463,529 B2 Miyamoto, Page 1, Abstract, first paragraph).
Regarding claim 19, Miyamoto does teach about electronic processing and control means arranged to control the arrangement of said reflection areas to establish a predetermined transverse power distribution of the beam at least one working plane of the metallic material as a function of the area of the current working plane and/or the current direction of the working path on the metallic material. Miyamoto states, “In other words, the control device 1 determines whether the machining condition is correct on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 39-41).
Regarding claim 19, Miyamoto does teach about translate the axis of the assist gas flow relatively to a predetermined working path on the metallic material. Miyamoto states, “The control device 1 in the present embodiment determines whether the material and the plate thickness of the machining object W are those of a desired machining object (machining object corresponding to the machining condition (for example, laser output, frequency, duty, type of machining gas, pressure Sure of machining gas, focal position, and nozzle gap)) on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 32-39), 
Regarding claim 19, Miyamoto does teach about detect the current position and/or the direction of the current translation of the axis of the assist gas flow. Miyamoto states, “The control device 1 in the present embodiment determines whether the material and the plate thickness of the machining object W are those of a desired machining object (machining object corresponding to the machining condition (for example, laser output, frequency, duty, type of machining gas, pressure Sure of machining gas, focal position, and nozzle gap)) on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 32-39). 
Regarding claim 19, Miyamoto does teach about automatically control the transverse power distribution of the laser beam as a function of the detected current position and/or the detected current translation direction of the axis of the assist gas flow. Miyamoto states, “In other words, the control device 1 determines whether the machining condition is correct on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 39-41).
Regarding claim 19, Miyamoto does not teach about optical means for collimating the laser beam along an optical axis of propagation incident on the metallic material. Yasui does teach about collimating the laser along an axis and states, “The above embodiment has been described by taking as an example a confocal unstable type optical resonator which employs the concave and convex spherical mirrors as the pair of reflectors 1' and 2' and which emits a collimated beam 5'.” (US4942588 Yasui et al, page 17, column 10, line 1-5);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to collimating the laser beam along an optical axis of propagation incident on the metallic material, to produce a high quality beam having an adjusted contour without lowering the efficiency of the laser output.” As suggested in Column 4, Lines 8-11 of Yasui.
Regarding claim 19, Miyamoto does not teach about optical means for shaping the laser beam including a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas, adapted to reflect said collimated laser beam, the arrangement of said reflection areas being adapted to establish a predetermined transverse power distribution of the beam at at least one working plane of the metallic material. Yasui does teach about contour defined transverse power and states,  “Since the laser beam reaching the outer peripheral surface of the aperture 6 is absorbed, the laser beam 4 has its contour defined and its transverse mode (the intensity distribution of the laser beam in the radial direction)” (US4942588 Yasui et al, page 13, column 2, line 46-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to teach controlling of the arrangements, for the motivation of controlling the intensity, as suggested in column 2, line 46-50 of Yasui. 
Regarding claim 19, Miyamoto does not teach about wherein said electronic processing and control means comprises a nozzle adapted to direct a flow of an assist gas toward the working area on the material, and wherein said electronic processing and control means are further arranged to. Yasui does teach about direct flow of an assist gas and states, “In the figure, arrows indicate the flow directions of the gas” (US4942588 Yasui et al, page 13, column 1, line 26-27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to have direct flow of gas, for the motivation of exciting the laser medium, as suggested in column 1, lines 45-46.
Regarding claim 20, Miyamoto does teach about computer program comprising one or more code modules for performing a method of shaping a laser beam when the program is executed by electronic processing and control means in a machine for laser processing of a metallic material. Miyamoto states, “The control device 1 in the present embodiment determines whether the material and the plate thickness of the machining object W are those of a desired machining object (machining object corresponding to the machining condition (for example, laser output, frequency, duty, type of machining gas, pressure Sure of machining gas, focal position, and nozzle gap)) on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 32-39), 
Regarding claim 20, Miyamoto does teach the arrangement of said reflection areas being adapted to establish a predetermined transverse power distribution of the beam at least one working plane of the metallic material. Miyamoto states, “The laser machining apparatus includes a transmission fiber that transmits laser light emitted from a laser oscillator through the fiber, a machining head that emits the laser light, which is sent from the transmission fiber, vertically to a main Surface of a machining object” (US 9,463,529 B2 Miyamoto, Page 1, Abstract, first paragraph);
Regarding claim 20, Miyamoto does teach about and electronic processing and control means arranged to control the arrangement of said reflection areas to establish a predetermined transverse power distribution of the beam at at least one working plane of the metallic material as a function of the area of the current working plane and/or the current direction of the working path on the metallic material. Miyamoto states, “The control device 1 in the present embodiment determines whether the material and the plate thickness of the machining object W are those of a desired machining object (machining object corresponding to the machining condition (for example, laser output, frequency, duty, type of machining gas, pressure Sure of machining gas, focal position, and nozzle gap)) on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 32-39).
Regarding claim 20, Miyamoto does teach about wherein said method of shaping a laser beam comprises automatically controlling the transverse power distribution of the laser beam as a function of a detected current position and/or a detected current translation direction of the axis of an assist gas flow delivered towards an area of the working plane, by controlling the arrangement of said reflection areas to establish said predetermined transverse power distribution of the beam in an area of the working plane on the metallic material comprised in a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of said flow. Miyamoto states, “The control device 1 in the present embodiment determines whether the material and the plate thickness of the machining object W are those of a desired machining object (machining object corresponding to the machining condition (for example, laser output, frequency, duty, type of machining gas, pressure Sure of machining gas, focal position, and nozzle gap)) on the basis of the reflected light intensity.” (US 9,463,529 B2 Miyamoto, Page 7, column 3, lines 32-39).
Regarding claim 20, Miyamoto does not teach wherein said machine comprises: optical means for shaping the laser beam including a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas, adapted to reflect a collimated laser beam. Yasui does teach about collimated laser beam and states, “The above embodiment has been described by taking as an example a confocal unstable type optical resonator which employs the concave and convex spherical mirrors as the pair of reflectors 1' and 2' and which emits a collimated beam 5'.” (US4942588 Yasui et al, page 17, column 10, line 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyamoto to incorporate the teachings of Yasui to collimating the laser beam along an optical axis of propagation incident on the metallic material, to produce a high quality beam having an adjusted contour without lowering the efficiency of the laser output.” As suggested in Column 4, Lines 8-11 of Yasui.
Claim Rejections - 35 USC § 101
Claim 20 rejected under 35 U.S.C. 101 because the computer program does not contain any tangible structure. Also, claim 20 is considered to be claiming an apparatus and a method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC HOAI TRAN whose telephone number is (571)272-2010.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 5712726460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGOC HOAI TRAN/
Examiner, Art Unit 4171                                                                                                                                                                                                        
January 26, 2021
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761